Holmes, J.
1. The admission of the first question did the defendant no harm, as his counsel had admitted the fact in his opening, and as the defendant’s answer, so far as responsive, denied it.
2. Carr’s denial that he had drunk intoxicating liquor for the past two years went to support his denial that he was drunk at the time in question, and indeed would seem to have been the form in which the latter denial was put. Therefore it was subject to contradiction. See Riddell v. Thayer, 127 Mass. 487, 489.

Hxceptions overruled.